DETAILED ACTION
This action is responsive to the response filed on 07/17/2020 and the request for continued examination on 08/05/2020. Claims 1, 3-10 and 12-15 are pending in the case. Claims 1 and 10 are independent. Claims 2 and 11 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/17/2020 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner notes that a translation of said application has not been made of record, and there is no statement of accuracy of a translation of the certified copy.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/331,058, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The provisional application provides descriptions of accessing a music list or speaker settings by a launcher menu, and appears to disclose a user browsing a launcher and, when a user selects a casting application in the launcher, the selected application is immediately executed. However, the provisional application does not 
On page 6 of the response filed 07/17/2020, Applicant submits, “Applicant notes, but does not agree with and acquiesce in, the comments in the office action regarding the provisional application to which the subject patent application claims priority,” but does not point out where the claims are supported in the Provisional Application, nor does there appear to be a written description of the claim limitations in the Provisional Application, as shown above.
Accordingly, Claims 1, 3-10 and 12-15 are not entitled to the benefit of the prior application.

Response to Amendment
Applicant’s amendments are sufficient to overcome the rejection of Claims 1-15 under 35 U.S.C. 112(a) and Claims 10-15 under 35 U.S.C. 112(b) set forth in the previous Office Action; therefore the corresponding rejections are withdrawn.

Claim Objections
 Claim 10 is objected to because of the following informalities:

Claim 10 recites “displaying a first object provided by the first application on the execution screen of the second application,” in lines 9-10 of the claim. The preceding lines in the claim have been amended to recite, “a first execution screen, provided by a first application, comprising…” and “a second execution screen, provided by a second application…”. For consistency with the preceding amended lines, Examiner suggests amending the limitation to read, “displaying a first object, provided by the first application, on the second execution screen.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-7, 10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as obvious over Hope et al. (US 20090153289, cited in previous Office Action), hereinafter Hope, in view of Repka (US 20050223341 A1, cited in previous Office Action), hereinafter Repka.

Regarding Claim 1, Hope teaches:
An electronic device comprising: a display; an input device; and a processor configured to: (See FIG.s 1-3, touch screen display 34, Display and audio devices 52, processing circuitry 62, Input-output devices 48 can include user input output devices 50… touch screens… microphones [0071] Suitable user input interface devices for user device 12 may also include… a microphone for supplying voice commands, or any other suitable interface for controlling user device 12. [0062] touch screen display 34 [0064])
display, on the display, a first execution screen, provided by a first application, comprising (See FIG.s 11 and 12, a remote control application running on user device 
a plurality of objects corresponding to a plurality of second applications, (See FIG.s 1, 11 and 12, a remote control application running on user device 12… FIG. 12 may be presented to a user after the remote control application of user device 12 is launched (e.g., after a user selects icon 112 or icon 113 of FIG. 11. The display screen of FIG. 12 may present a selectable list of media system remotes such as selectable list 115. [0115] A listed media system remote may represent an individual application or function in a media system 14 that may be remotely controlled. [0116])
wherein each of the plurality of second applications is used for providing content; (See FIG.s 17 and 18, display screen of FIG. 17 may include a list of selectable media options such as options 151, 152, 153, 154, and 155. The selectable media options may represent an organized selection of media items and menus [0141], The now playing screen may be displayed on user device 12 while a media playback operation is being performed on media system 14 such as the playback of a song [0146] A listed media system remote may represent an individual application or function in a media system 14 that may be remotely controlled. [0116])
in response to receiving a user input selecting an object among the plurality of objects via the input device, change the first execution screen to a second execution screen, provided by a second application corresponding to the selected object; and (a media system remote is launched is shown in FIG. 17. The display screen of FIG. 17, for example, may be presented when a user selects button 120 to launch remote 1 of media system 1 from a display screen such as the display screen of FIG. 12 [0138] A 
display a first object, provided by the first application, on the second execution screen, (See FIG.s 17-19,  A global footer such as global footer 158 may be provided [0145] global footer that may be displayed by a remote control application [0154] See FIG.s 11 and 12, a remote control application running on user device 12… FIG. 12 may be presented to a user after the remote control application of user device 12 is launched (e.g., after a user selects icon 112 or icon 113 of FIG. 11 [0115] A listed media system remote may represent an individual application or function in a media system 14 that may be remotely controlled. [0116])
wherein the first object is an object for controlling a plurality of functions regarding the second application and an external device for outputting the content, and wherein the first object comprises a… user interface (UI). (global footer… a search icon such as search icon 171 may be selected to open a search page in the remote control application [0154], Speaker icon 172 may be a selectable icon that opens a speaker option page. The speaker option page may allow a user to remotely control the speakers that a media system plays a media item over [0155],  Mode icon 174 may be used to manually override an automatic mode selection that has been made by device 12 [0156], Remotes icon 176 may be selected to return the remote control application of user device 12 to a homepage [0157], More icon 178 may be selected to open a page that includes advanced options or more shortcuts [0158], see FIG.s 17, 18 and 19, global footer overlaps the execution screen of the second application at a positon at the bottom of the display)

wherein the first object comprises a floating user interface (UI). (emphasis added)

Repka teaches:
…display a second execution screen, provided by a second application…; and display a first object, provided by… a first application, on the second execution screen, (a floatable control area is provided on the display. The floatable control area may be displayed at least partly over the application views shown on the display. The floatable control area may be displayed automatically when an application view is shown on the display [0039])
wherein the first object is an object for controlling a plurality of functions regarding the second application…, and (The floatable control area may comprise control blocks for controlling given software functions. The control unit 100 detects selections of given control blocks indicated by the input device 104. The selection may be detected on the basis of a touch on the display 102, for example [0021], The number of control blocks 202, 204, 206, 208, 210, 2U, 214 may be different than in this example. There may also be control functions for the control blocks 202, 204, 206, 208, 210, 212, 214 other than those in these examples. All the control blocks that are needed in the device may reside in the same area, that is, in the floatable control area 200, 200A, 200B, for example [0030], Thus, the user may control the view of the loaded application view by using the control blocks 202, 204, 206, 208, 210, 212, 214. [0036], 
wherein the first object comprises a floating user interface (UI). (the floatable control area 200A comprises a control block 214 for changing the location of the floatable control area 200A in the display 102… Tapping on the control block 214 and holding the pen down while dragging may move the floatable control area 200A to a desired location. For example, in FIG. 2B the location of the floatable control area 200A may be changed to a location of the floatable control area 200B [0031], The loaded application view 220B may, for example, be a view to a web page on the Internet. The floatable control area 200 is displayed at least partly over the application view 220B. The location and size of the floatable control area 200A may be determined by using the user interface of the device, for example. It is possible that each time an application view is loaded the floatable control area 200A is displayed in a given location, for example, in the upper right corner of the display 104. It is also possible that the location may be changed at any time by using the control block 214. It is also possible that the changed location remains in the memory and the floatable control area 200A is next displayed in that changed location [0034])

Given that Hope teaches that the foregoing is merely illustrative of the principles of this invention and various modifications can be made by those skilled in the art without departing from the scope and spirit of the invention (Hope [0194]), and Repka teaches that it is possible that each time an application view is loaded the floatable control area is displayed in a given location and that it is also possible that the location 

One would have been motivated to do make such a modification so that different functions of the device can be performed by using a single tool, the user can also customize the tool, and space is saved in the display of the device (Repka [0011]).

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Hope teaches:
wherein the plurality of functions includes at least two of a function of changing an application execution screen, (Remotes icon 176 may be selected to return the remote control application of user device 12 to a homepage [0157])
…
or a function of changing an environment setting value of the electronic device. (Speaker icon 172 may be a selectable icon that opens a speaker option page. The speaker option page may allow a user to remotely control the speakers that a media system plays a media item over [0155],  Mode icon 174 may be used to manually override an automatic mode selection that has been made by device 12 [0156])



Regarding Claim 5, the rejection of Claim 1 is incorporated.
Hope teaches:
wherein the first object includes a plurality of first objects corresponding to the plurality of functions, and wherein the processor is configured to: select one of the plurality of functions; and display a first object corresponding to the selected function among the plurality of first objects. (a search icon such as search icon 171 may be selected to open a search page in the remote control application. The search page may allow a user to type in a term using on-screen touch keyboard. The user may then search through the media items available in media system 14 [0154], Speaker icon 172 may be a selectable icon that opens a speaker option page. The speaker option page may allow a user to remotely control the speakers that a media system plays a media item over [0155] Remotes icon 176 may be selected to return the remote control application of user device 12 to a homepage. For example, the remote icon may be selected to return the remote control application to the list of media system remotes shown in FIG. 12 [0157] More icon 178 may be selected to open a page that includes advanced options or more shortcuts. [0158])

Regarding Claim 6, the rejection of Claim 5 is incorporated.
Hope teaches:
wherein the processor is configured to: when a user input to the first object corresponding to the selected function is received through the input device, display a first object corresponding to the changed function among the plurality of first objects. (More icon 178 may be selected to open a page that includes advanced options or more shortcuts. For example, the more icon may open a page with equalizer settings, contrast settings, hue settings, etc. [0158])

Regarding Claim 7, the rejection of Claim 5 is incorporated.
Hope teaches:
wherein the processor is configured to: when a user input to the first object corresponding to the selected function is received through the input device, display a second object for controlling the selected function. (a search icon such as search icon 171 may be selected to open a search page in the remote control application. The search page may allow a user to type in a term using on-screen touch keyboard. The user may then search through the media items available in media system 14 [0154], Speaker icon 172 may be a selectable icon that opens a speaker option page. The speaker option page may allow a user to remotely control the speakers that a media system plays a media item over [0155] Remotes icon 176 may be selected to return the remote control application of user device 12 to a homepage. For example, the remote icon may be selected to return the remote control application to the list of media system remotes shown in FIG. 12 [0157] More icon 178 may be selected to open a page that 

Regarding Claim 10, Hope teaches:
A controlling method of an electronic device, the method comprising: displaying a first execution screen, provided by a first application, comprising (See FIG.s 11 and 12, a remote control application running on user device 12… FIG. 12 may be presented to a user after the remote control application of user device 12 is launched (e.g., after a user selects icon 112 or icon 113 of FIG. 11 [0115])
a plurality of objects corresponding to a plurality of second applications, (See FIG.s 1, 11 and 12, a remote control application running on user device 12… FIG. 12 may be presented to a user after the remote control application of user device 12 is launched (e.g., after a user selects icon 112 or icon 113 of FIG. 11. The display screen of FIG. 12 may present a selectable list of media system remotes such as selectable list 115. [0115] A listed media system remote may represent an individual application or function in a media system 14 that may be remotely controlled. [0116])
wherein each of the plurality of second applications is used for providing content; (See FIG.s 17 and 18, display screen of FIG. 17 may include a list of selectable media options such as options 151, 152, 153, 154, and 155. The selectable media options may represent an organized selection of media items and menus [0141], The now playing screen may be displayed on user device 12 while a media playback operation is being performed on media system 14 such as the playback of a song [0146] A listed media 
in response to receiving a user input selecting an object among the plurality of objects, changing the first execution screen to a second execution screen, provided by a second application corresponding to the selected object; and (a media system remote is launched is shown in FIG. 17. The display screen of FIG. 17, for example, may be presented when a user selects button 120 to launch remote 1 of media system 1 from a display screen such as the display screen of FIG. 12 [0138] A listed media system remote may represent an individual application or function in a media system 14 that may be remotely controlled. [0116])
displaying a first object provided by the first application on the execution screen of the second application, (See FIG.s 17-19,  A global footer such as global footer 158 may be provided [0145] global footer that may be displayed by a remote control application [0154] See FIG.s 11 and 12, a remote control application running on user device 12… FIG. 12 may be presented to a user after the remote control application of user device 12 is launched (e.g., after a user selects icon 112 or icon 113 of FIG. 11 [0115] A listed media system remote may represent an individual application or function in a media system 14 that may be remotely controlled. [0116])
wherein the first object is an object for controlling a plurality of functions regarding the second application and an external device for outputting the content, and wherein the first object comprises a… user interface (UI). (global footer… a search icon such as search icon 171 may be selected to open a search page in the remote control application [0154], Speaker icon 172 may be a selectable icon that opens a speaker 

Hope may not explicitly disclose:
wherein the first object is displayed to overlap the execution screen of the second application at any position of the display.

Repka teaches:
…displaying a second execution screen, provided by a second application…; and displaying a first object provided by… a first application on the execution screen of the second application, (a floatable control area is provided on the display. The floatable control area may be displayed at least partly over the application views shown on the display. The floatable control area may be displayed automatically when an application view is shown on the display [0039])
wherein the first object is an object for controlling a plurality of functions regarding the second application…, and (The floatable control area may comprise control blocks for controlling given software functions. The control unit 100 detects 
wherein the first object comprises a floating user interface (UI). (the floatable control area 200A comprises a control block 214 for changing the location of the floatable control area 200A in the display 102… Tapping on the control block 214 and holding the pen down while dragging may move the floatable control area 200A to a desired location. For example, in FIG. 2B the location of the floatable control area 200A may be changed to a location of the floatable control area 200B [0031], The loaded application view 220B may, for example, be a view to a web page on the Internet. The floatable control area 200 is displayed at least partly over the application view 220B. The location and size of the floatable control area 200A may be determined by using the user interface of the device, for example. It is possible that each time an application view is loaded the floatable control area 200A is displayed in a given location, for example, in the upper right corner of the display 104. It is also possible that the location may be changed at any time by using the control block 214. It is also possible that the 

Given that Hope teaches that the foregoing is merely illustrative of the principles of this invention and various modifications can be made by those skilled in the art without departing from the scope and spirit of the invention (Hope [0194]), and Repka teaches that it is possible that each time an application view is loaded the floatable control area is displayed in a given location and that it is also possible that the location may be changed at any time (Repka [0034]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the global footer of Hope to be a moveable, floatable control area, as taught by Repka, to meet the claim limitations of, wherein the first object comprises a floating user interface (UI), with a reasonable expectation of success.

One would have been motivated to do make such a modification so that different functions of the device can be performed by using a single tool, the user can also customize the tool, and space is saved in the display of the device (Repka [0011]).

Regarding Claim 12, the rejection of Claim 10 is incorporated.
Claim 12 is substantially the same as Claim 3 and is therefore rejected under the same rationale as above.

Regarding Claim 14, the rejection of Claim 10 is incorporated.
Claim 14 is substantially the same as Claim 5 and is therefore rejected under the same rationale as above.

Regarding Claim 15, the rejection of Claim 14 is incorporated.
Claim 15 is substantially the same as Claim 6 and is therefore rejected under the same rationale as above.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hope and Repka, as applied to Claims 3 and 12 above, and further in view of Apodaca (US 20140363024 A1, cited in previous Office Action), hereinafter Apodaca.

Regarding Claim 4, the rejection of Claim 3 is incorporated.
As shown above, Hope teaches:
the function of controlling the external electronic device (Speaker icon 172 may be a selectable icon that opens a speaker option page. The speaker option page may allow a user to remotely control the speakers that a media system plays a media item over [0155])

Hope may not explicitly disclose:
wherein the function of controlling the external electronic device includes at least one of a function of changing a name of the external electronic device, a function of grouping a plurality of external electronic devices, a function of removing the grouping, or a function of changing an external electronic device included in a group.

wherein a function of controlling an external electronic device includes at least one of a function of changing a name of the external electronic device, (one can position a zone player in a room or space and assign the zone player to a new or existing zone via controller 130… As such, zones may be given a specific name (e.g., "Kitchen"), if so desired and programmed to do so with controller 130 [0059])
a function of grouping a plurality of external electronic devices, (group, consolidate, and pair zone players, for example, until a desired configuration is complete [0062] grouping a number of selected zone players into a zone group to facilitate synchronized playback amongst the zone players in the zone group [0075])
a function of removing the grouping, or (user via the controller 500 can group zone players into a zone group by activating a "Link Zones" or "Add Zone" soft button, or de -grouping a zone group by activating an "Unlink Zones" or "Drop Zone" button [0079] If the new group was "ungrouped," then the family room+dining room playback queue may be removed from the system and/or renamed to one of the zones (e.g., renamed to "family room" or "dining room"). After ungrouping, each of the family room and the dining room will be assigned to a separate playback queue. [0084] zones or zone groups are "grouped" or "ungrouped" dynamically by the user via a controller, the system will, in some embodiments, establish or remove/rename playback queues respectively, as each zone or zone group is to be assigned to a playback queue [0085])
a function of changing an external electronic device included in a group. (zone configurations may be dynamically changed even after being configured using controller 130 or some other mechanism [0059], one can continue to do any of: group, 

Given that Hope teaches that media system 14 may have multiple speaker systems that are located in different rooms. In this type of situations, the speaker option page may allow a user to play a media item over one or more particular speaker systems in the media system (Hope [0155]) and that the foregoing is merely illustrative of the principles of this invention and various modifications can be made by those skilled in the art without departing from the scope and spirit of the invention (Hope [0194]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the speaker option of Hope to include at least one of a function of changing a name of the external electronic device, a function of grouping a plurality of external electronic devices, and a function of removing the grouping, and a function of changing an external electronic device included in a group, as taught by Apodaca.

One would have been motivated to make such a modification to provide a more flexible and dynamic platform through which sound reproduction can be offered to the end-user (Apodaca [0062])

Regarding Claim 13, the rejection of Claim 12 is incorporated.
Claim 13 is substantially the same as Claim 4 and is therefore rejected under the same rationale as above.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hope and Repka, as applied to Claim 1 above, and further in view of Won et al. (US 20150237493 A1, cited in previous Office Action), hereinafter Won.

Regarding Claim 8, the rejection of Claim 1 is incorporated.
Hope may not explicitly disclose:
wherein the processor is configured to:
when a connection with at least one external electronic device registered at the first application is made over a network while the second application is executed, display a second object for selecting an external electronic device which will output content.

Won teaches:
wherein a processor is configured to: when a connection with at least one external electronic device registered at a first application is made over a network (See FIG.s 2 and 5, The discovered devices may be sorted into the connected device list (Active) 260 [0041] The discovered devices may include the connected and connectable devices. The connectable device is the device which is discovered but not connected yet. If the connectable device is selected by the user, the mobile device attempts to establish a connection to the connectable device for communication. Once a connection 
while a second application is executed, (See FIG. 9, if the camera is activated as shown in the exemplary screen 910 [0062], see also FIG. 12, the state of displaying a content as shown in part 1210 [0071])
display a second object for selecting an external electronic device which will output content. (See FIG. 9, the mobile device attempts establishing a communication link with a predetermined device or the device which has been connected under the predetermined condition with priority… the mobile device may transmit a picture taken by the camera or attempt establishing a communication link with the PC or TV having the mirror function as shown in the exemplary screen 920 [0062], see also FIG. 12, if a predetermined condition is fulfilled, a mobile device may display connected devices, and if one of the devices is selected, transmit data to the selected device. [0071])

Given that Hope teaches an option presented by icon 114 may initiate an edit process. The edit process may be used to remove media system remotes from selectable list 115 of media system remotes (Hope [0117]), Add button 116 may be used to initiate a media system remote add process (Hope [0118]), the wide acceptance of such capabilities may make it possible to control a relatively wide range of media equipment in media system 14 (Hope [0077]), and that the foregoing is merely 

One would have been motivated to make such a modification for improving user convenience in such a way of displaying a plurality of available communication protocols and per-protocol connected devices and applications executable per connected device at a time (Won [0032]).

Regarding Claim 9, the rejection of Claim 1 is incorporated.
Hope may not explicitly disclose:
wherein the processor is configured to:
when a connection with an external electronic device not registered at the first application is made over a network while the second application is executed, display a second object providing notification that registration of the unregistered external electronic device at the first application is possible.

Won teaches:

when a connection with an external electronic device not registered at a first application is made over a network (See FIG.s 2 and 5, The discovered devices may be sorted into the… connectable device list (Not active) 280 [0041] The discovered devices may include the connected and connectable devices. The connectable device is the device which is discovered but not connected yet. If the connectable device is selected by the user, the mobile device attempts to establish a connection to the connectable device for communication. Once a connection to the connectable device is established, the corresponding device becomes the connected device. The mobile device may display the name or image of the connected device as the information of the corresponding device. [0035] the control unit 1420 may control the display 1410 to display the discovered devices such that the connected devices group and connectable devices group are distinct from each other [0077])
while a second application is executed, (See FIG. 11, state of displaying a content as shown in part (1100) [0069])
display a second object providing notification that registration of the unregistered external electronic device at the first application is possible. (See FIG. 11, at least one device connectable through diverse communication protocol… The mobile device also may attempt connection to the selected device (A's Mobile) as shown in part (1120). Once the connection to the selected device (A's Mobile) is established, the mobile device may transmit the content displayed on the screen to the selected device (A's Mobile) as shown in part [0069])



One would have been motivated to make such a modification for improving user convenience in such a way of displaying a plurality of available communication protocols and per-protocol connected devices and applications executable per connected device at a time (Won [0032]).

Response to Arguments
Applicant's arguments filed 07/17/2020 have been fully considered but they are not persuasive.
On page 7 of the response filed 07/17/2020, and with respect to Claims 1 and 10, Applicant submits, “Referring to Hope et al. ¶ [0069], processing circuitry 46 and storage 44 are used to run software on user device 12, such as remote control applications, internet browsing applications, voice-over-internet-protocol (VOiP) or telephone call applications. Also, referring to Hope et al. ¶ [0154], GLOBAL FOOTER 158 is displayed by the remote control application. Even assuming for the sake of argument that the remote control application disclosed in Hope et al. is alleged to correspond to an application providing content such as the second application in claim 1, Hope et al. fails to disclose "the first application providing the first object." In addition, GLOBAL FOOTER 158 is merely provided by the remote control application, and not provided by the first application. Because the claimed first application may provide the first object for controlling a plurality of functions regarding the second application and an external electronic device for outputting the content, the remote control application in Hope et al. is different from the first application in the claim 1.” Examiner respectfully disagrees.
As noted by Applicant, ¶ [0154] of Hope states that the Global Footer is displayed by the remote control application. FIG.s 11 and 12 of Hope show the remote application that is running on the user device (Hope ¶ [0115]). The remote control application corresponds to the claimed 
While the global footer of Hope is a user interface, Hope may not explicitly disclose that the global footer is a floating user interface (emphasis added). On page 7 of the response filed 07/17/2020, Applicant submits, “Repka is applied as allegedly suggesting that the global footer of Hope et al. can be modified to be a movable, floatable control area. While not acquiescing in the propriety of this assertion, Repka does not remedy the above-noted deficiencies of Hope et al. Examiner respectfully disagrees. As shown above, Repka teaches a moveable, floatable control area, and teaches that the floating control area may be initially displayed in a given location, and the position may be changed at any time (Repka [0034]) while Hope teaches that the global footer is may be displayed on the top menu screen and all of the nested submenus in a set of menus that are nested (Hope [0145]). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the global footer of Hope to be a floating user interface, as taught by Repka, so that different functions of the device can be performed by using a single tool, the user can also customize the tool, and space is saved in the display of the device (Repka [0011]).

In regard to the dependent claims, dependent claims 3-9 and 12-15 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179